Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present Office Action is in response to the Request for Continued Examination dated 07/11/2022.
In the amendment dated 07/11/2022, the following occurred: Claims 1, 2, 4, 7, 8, 10 and 12 were amended. 
In the amendment dated 12/03/2021, the following occurred: Claims 1, 2, 4, 7, 8, 10 and 12 were amended. 
Claims 1-12 are currently pending. 

Claim Objection
Claims 1 and 7 have been objected to for the following informality: “…the same DICOM standard reciver information…” should read “…the same DICOM standard receiver information…” 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/11/2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1, 6, 7 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method and a system for transmitting data. 
Regarding claims 1, 6, 7 and 12, the limitation of (claim 1 being representative) generating unique receiver information as a [...] value by inputting to a [...] function a pair of identification information and a unique identifier; generating derived value as unique receiver information compatible with DICOM standard receiver information (called AE Title) based on the […] value; generating a mapping table based on a plurality of […] values generated based on the identification information and the unique identifier, wherein each […] value of the plurality of […] values includes matching information configured to identify; transmitting […] values; receiving medical information data including the unique receiver information; classifying at least one medical information data input with the same DICOM standard receiver information into one data set; performing data processing in units of data sets; comparing the hash value included in the received medical information data, with the mapping table to identify whether there is one medical information storage device corresponding to the hash value included in the received medical information data; and when there is the one medical information storage device corresponding to the hash value included in the received medical information data, transmitting the received medical information data is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. That is other than reciting a processor, a cloud server, a medical information acquisition device, a medical information storage device and a transceiver (in claim 1), a non-transitory computer medium (in claim 6), a cloud server comprising a transceiver and a processor (in claim 7), and a cloud server (in claim 12) the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for non-transitory computer medium, a cloud server comprising a transceiver and a processor the claims encompass receiving, analyzing and transmitting information/data in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites a processor, a cloud server and a transceiver. Claim 6 recites the additional element of a non-transitory computer medium. Claim 7 recites the additional elements of a cloud server comprising a transceiver and a processor. Claim 12 recites the additional element of a cloud server. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic server for enabling access to medical information) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Claims 1, 7 and 12 further recites the additional element of a medical information acquisition device, a medical information storage device, hash value and hash function. The additional elements of a medical information acquisition device, a medical information storage device are recited at a high level of generality (i.e. a general means to output/receive/transmit data) amount to a location from which data is received or to which data is transmitted, which is a form of extra-solution activity. The additional element of a hash value/function are recited at high level generality and are alternately generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a non-transitory computer medium, a cloud server and a cloud server comprising a transceiver and a processor to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of a medical information acquisition device, a medical information storage device, hash value and a hash function were considered extra-solution activity (or alternatively generally linking the abstract idea to a particular technological environment). This has been re-evaluated under “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field (Jai at [0041] and [0042], DeLaHuerga (US 2002/0116509) at [0292] and [0293] and Choi (US 2010/0146265) at [0030] and [0031] teach hash value and hash function). MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine and conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine and conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)).
Claims 2-6 and 8-11 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 2 and 8 further define receiving first medical information data. Dependent claims 3 and 10 further define first unique receiver information. Dependent claims 4 and 9 further define receiving second medical information data. Dependent claims 5 and 11 further define second unique receiver information. Claims 2, 3, 8 and 9 further recite the additional elements of a first medical information acquisition device and a first medical information storage device which is analyzed in the same manner as the medical information acquisition device and the medical information storage device, supra. Claims 4, 5, 10 and 11 further recite the additional elements of a first medical information acquisition device which is analyzed in the same manner as the medical information acquisition device, supra. Claims 4, 5, 10 and 11 further recite the additional elements of a second medical information storage device which is analyzed in the same manner as the medical information storage device, supra.


Response to Arguments
Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 1-12, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
However, Applicant respectfully submits that the subject matter recited in independent claims 1, 7 and 12 should not be considered as falling within Certain Methods of Organizing Human Activity. For example, in amended independent claim 1, the recited features of "transmitting, by a transceiver of the cloud server, to the respective medical information acquisition device … the received medical information data to the one medical information storage device," (emphasis added). Applicant submits that the above features recited in amended claim 1 are not falling within Certain Methods of Organizing Human Activity, but the interworking operations of physical devices (i.e., the cloud server, medical information acquisition devices, and medical information storage devices).
Regarding 1, The Examiner respectfully disagrees. The claims recite generating information, receiving information, comparing information and transmitting information which is an abstract idea and under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components, such as the processor, cloud server, medical information acquisition device, medical information storage device, transceiver and the non-transitory computer medium. Moreover, the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions) and under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, and it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. 

In Enfish, the Federal Circuit reversed a district court ruling that claims at issue were directed to "storing, organizing, and retrieving memory in a logical table" because "describing the claims at such a high level of abstraction and untethered from the language of the claims all but ensures that the exceptions to § 101 swallow the rule." The May 2016 Memorandum also emphasizes that Enfish "cautioned against describing a claim at a high level of abstraction untethered from the language of the claim when determining the focus of the claimed invention." See Memorandum, pages 2- 3.
Regarding 2, the Examiner respectfully disagrees. The Applicants claims are unlike that of Enfish. Enfish claims to a self-referential table for a computer database that was held eligible at step 1 of the Alice/Mayo test as not directed to an abstract idea as it was a clear improvement to computer-related technology. Nothing in Applicant’s claimed invention results in a physical improvement to the computer or how it operates.

Assuming, arguendo, that pending claims are analyzed under the second prong, Applicant respectfully submits that pending claims recite practical applications such that they are not directed to an abstract idea. Specifically, Applicant submits that pending claims recite a combination of additional elements that integrate the alleged abstract idea into a practical application, in particular, due to one or more requirements that the combination of additional elements in the claim to apply, rely on, or use the alleged abstract idea in a manner that imposes a meaningful limit on the alleged abstract idea, such that it is more than a drafting effort designed to monopolize the exception. As an initial matter, Applicant respectfully submits that the present application recognizes problems in which, when using the manufacturer's unique image output format, there has been a Application No. 16/955,973Docket No. 604800-000003problem with compatibility with equipment of other companies, as described in paragraphs [0003], [0013] and [0014] of the specification as filed, and provides technical solutions to address such problems, as described in paragraphs [0015]-[0029] of the specification as filed. 
Regarding 3, the Examiner respectfully disagrees. The technological environment to which the Applicants claimed invention is defined is a generic computer component and does not provide an improvement in a technical field. Moreover, the additional elements stated in the 101 rejection do not integrate the abstract idea into a practical application because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
Moreover, there is nothing in the claims that mentions transmitting medical information data to a target device through the cloud server without having to install a gateway device. 

The DDR Holdings, LLC v. Hotels.com L.P. case decision further illustrates the subject matter eligibility of pending claims. In DDR Holdings, LLC, the Federal Circuit noted that claims at issue "address a business challenge (retaining website visitors)." The court held that the claims at issue "do not merely recite the performance of some business practice known from the pre- Internet world along with the requirement to perform it on the Internet." Because claims at issue provided inventive solutions to a particular Internet-centric problem, the court found that they recite patent-eligible subject matter. Similar to the claims at issue in DDR Holdings, the amended claims in the present application may provide a method of effective and efficient online advertisement scheme, that is not known from the pre-Internet world. As such, Applicant respectfully submits that pending claims recite technical solutions to Internet-centric problems.
Regarding 4, the Examiner respectfully disagrees. Applicants claims generic computer components to perform functions that are merely generic, receiving/transmitting data, and is unlike that of DDR Holdings. The claims in DDR Holdings were directed to systems and methods of generating a composite webpage that combines certain visual elements of a host website with the content of a third-party merchant. The court found that the claim had additional elements that amounted to significantly more than the abstract idea, because they modified conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, which differed from the conventional operation of Internet hyperlink protocol that transported the user away from the host’s webpage to the third party’s webpage when the hyperlink was activated.

As such, Applicant respectfully submits that the above features, when combined with other features cited in the pending claims, recite an inventive concept that is significantly more than any alleged abstract idea. See e.g., Ex Parte Patrick and Hammond, Appeal No. 2017-004510 (PTAB, September 20, 2017) ("[i]n applying step two of the Alice analysis, . . . [w]e look to see whether there are any 'additional features' in the claims that constitute an 'inventive concept.' thereby rendering the claims eligible for patenting even if they are directed to an abstract idea."). Accordingly, Applicant respectfully submits that independent claims recite patent-eligible12 Application No. 16/955,973Docket No. 604800-000003subject matter. The other claims are dependent from one of the independent claims discussed above, and are patent-eligible for at least the same reasons. Applicant, therefore, respectfully submits that the rejections herewith are overcome and request that all rejections be withdrawn. Since each dependent claim is also deemed to define an additional aspect of the invention, however, the individual reconsideration of the patent eligibility of each on its own merits is respectfully requested. 
Regarding 5, the Examiner respectfully disagrees.  The additional elements recited in claims 1, 6, 7 and 12 are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic server for enabling access to medical information) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. And so, the judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Moreover, the additional elements of a medical information acquisition device and a medical information storage device are recited at a high level of generality (i.e. a general means to receive/transmit information) and amount to a location from which data is received or to which data is transmitted, which is a form of extra-solution activity. The additional element of a hash value/function are recited at high level generality and are alternately generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. With respect to integration of the abstract idea into a practical application, the additional elements of a medical information acquisition device and a medical information storage device were considered extra-solution activity (or alternatively generally linking the abstract idea to a particular technological environment). This has been re-evaluated under “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine and conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). The additional elements of a hash value/function were considered extra-solution activity (or alternatively generally linking the abstract idea to a particular technological environment). This has been re-evaluated under “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field (Jai at [0041] and [0042], DeLaHuerga (US 2002/0116509) at [0292] and [0293] and Choi (US 2010/0146265) at [0030] and [0031] teach hash value and hash function). Well-understood, routine and conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 1-12, the Examiner has considered the Applicant’s arguments, and finds them persuasive. The prior art of record fails to teach  "generating, by the processor of the cloud server, derived value as unique receiver information compatible with DICOM standard receiver information (called AE Title) based on the hash value; generating, by the processor of the cloud server, a mapping table based on a plurality of hash values generated based on the identification information of the plurality of medical information acquisition devices and the unique identifier of the plurality of medical information storage devices, wherein each hash value of the plurality of hash values includes matching information configured to identify a particular pair of one medical information acquisition device among the plurality of medical information acquisition devices and one medical information storage device among the plurality of medical information storage devices and inputting into a hash function, a pair of identification information of a respective medical information acquisition device and a unique identifier of a respective medical information storage device, to generate a hash value. As a result, the rejection under 35 U.S.C. § 103 has been withdrawn.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Cohen (US 2017/0242963) teaches patient medical data acquisition system and method using an external device. Eder (US 10839321) teaches automated data storage system. Jai (US 2017/0208052) teaches hybrid cloud file system and cloud based storage system having such file system therein. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIZA TONY KANAAN/Examiner, Art Unit 3626    

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626